DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 10/29/2022, with respect to the rejection of claims under 35 U.S.C. 103 as being unpatentable over Neko in view of the Ultimate Bass Forum have been fully considered and are persuasive.  The rejection of 8/29/2022 has been withdrawn. 
Upon further search and consideration of the case, a new grounds of rejection have been made. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10-11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shotgun Shell Fishing Bobbers (hereinafter Shell Bobbers) (product showcased on Shark Tank Products website: https://allsharktankproducts.com/shark-tank-products-sports/shell-bobbers-shotgun-shell-fishing-bobbers/). 
Regarding claim 1, Shell Bobbers discloses a hookless float attachable to an artificial lure, comprising: 
a hookless buoyant body (shot gun shell), the buoyant body having a solid exterior without holes (Fig 1), comprising: 
a first end having a solid surface (labeled in annotated Fig 1 below); 
a second end opposite the first end (Fig 1); and 
an outer wall connecting the first and second ends (Fig 1); and 
a keeper (labeled in annotated Fig 1 below) extending from the solid surface of the first end of the buoyant body, the keeper is configured to attach the buoyant body to a polymeric artificial lure independent of a hook or line (the keeper is configured to attach to a polymeric artificial lure independent of a hook).  

Regarding claim 2, Shell Bobbers discloses the float of claim 1 as previously discussed. 
Shell Bobbers further discloses wherein the outer wall of the buoyant body encloses a hollow cavity (the interior of the shot gun shell is a hollow cavity).  

Regarding claim 4, Shell Bobbers discloses the float of claim 1 as previously discussed. 
Shell Bobbers further discloses wherein the buoyant body comprises a hardened plastic material (body of the shot gun shell is a plastic hull).  

Regarding claim 5, Shell Bobbers discloses the float of claim 1 as previously discussed.
Shell Bobbers further discloses wherein the keeper comprises a screw extending longitudinally outwardly from the first end (screw extending from the first end; Fig 1).  

Regarding claim 10, Shell discloses the float of claim 1 as previously discussed.
Shell further discloses wherein the keeper comprises: 
a corkscrew (metal wire wound in a corkscrew configuration; Fig 1); and 
a pilot pin extending axially through the corkscrew (the shaft extending through the metal wire; Fig 1).  

Regarding claim 11, Shell bobbers discloses a hookless float configured to be coupled to an artificial lure, comprising: 
a hookless buoyant body enclosing a hollow cavity (shot gun shell labeled in Fig 1), the buoyant body having a solid exterior without holes (Fig 1); and 
a keeper (labeled in Fig 1) extending from a solid end of the buoyant body, wherein the keeper comprises a screw (metal wire in a corkscrew configuration), the keeper configured to secure the buoyant body to the artificial lure independent of a hook or line (the keeper is configured to attach to a polymeric artificial lure independent of a hook).  

Regarding claim 13, Shell Bobbers discloses the float of claim 11 as previously discussed. 
Shell Bobbers further discloses wherein the buoyant body comprises a hardened plastic material (body of the shot gun shell is a plastic hull).  

Regarding claim 14, Shell Bobbers discloses the float of claim 11 as previously discussed. 
Shell Bobber further discloses wherein the keeper comprises a pilot pin extending longitudinally outwardly from the solid end of the buoyant body axially through the screw (the shaft extending through the metal wire; Fig 1). 

Regarding claim 16, Shell Bobbers discloses the float of claim 11 as previously discussed. 
Shell Bobbers further discloses wherein the screw comprises a corkscrew (metal wire in a corkscrew configuration).  

    PNG
    media_image1.png
    494
    997
    media_image1.png
    Greyscale

Fig 1. Shotgun Shell Fishing Bobbers (image reproduced from AllSharkTankProducts.com)

Claims 1, 3, 5, and 9-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wacky Bobbers .50 Cal Fishing Float (hereinafter Wacky Bobbers) (https://wackybobbers.weebly.com/). 
Regarding claim 1, Wacky Bobbers discloses a hookless float attachable to an artificial lure, comprising: 
a hookless buoyant body (body labeled in annotated Fig 2 below), the buoyant body having a solid exterior without holes (Fig 2), comprising: 
a first end having a solid surface (Fig 2); 
a second end opposite the first end (Fig 2); and 
an outer wall connecting the first and second ends (Fig 2); and 
a keeper (labeled in annotated Fig 2 below) extending from the solid surface of the first end of the buoyant body, the keeper is configured to attach the buoyant body to a polymeric artificial lure independent of a hook or line (the keeper is configured to attach to a polymeric artificial lure independent of a hook).  

Regarding claim 3, Wacky Bobbers discloses the float of claim 1 as previously discussed. 
Wacky Bobbers further discloses wherein the buoyant body has a conical shape and tapers radially inwardly towards the second end (Fig 2).  

Regarding claim 5, Wacky Bobbers discloses the float of claim 1 as previously discussed.
Wacky Bobbers further discloses wherein the keeper comprises a screw (metal wire wound in a corkscrew configuration) extending longitudinally outwardly from the first end (Fig 2).  

Regarding claim 9, Wacky Bobbers discloses the float of claim 1 as previously discussed. 
Wacky Bobbers further discloses wherein the buoyant body is tapered (Fig 2).  

Regarding claim 10, Wacky Bobbers discloses the float of claim 1 as previously discussed.
Wacky Bobbers further discloses wherein the keeper comprises: 
a corkscrew (metal wire wound in a corkscrew configuration); and 
a pilot pin extending axially through the corkscrew (shaft extending through the metal wire).  



    PNG
    media_image2.png
    756
    464
    media_image2.png
    Greyscale

Fig 2. Wacky Bobbers .50 Cal Fishing Bobber (image reproduced from Wacky Bobbers website)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wacky Bobbers in view of Shell Bobbers. 
Regarding claim 11, Wacky Bobber discloses a hookless float configured to be coupled to an artificial lure, comprising: 
a hookless buoyant body (body labeled in annotated Fig 2), the buoyant body having a solid exterior without holes (Fig 2); and 
a keeper (labeled in annotated Fig 2) extending from a solid end of the buoyant body, wherein the keeper comprises a screw (metal wire in a corkscrew configuration), the keeper configured to secure the buoyant body to the artificial lure independent of a hook or line (the keeper is configured to attach to a polymeric artificial lure independent of a hook).  

Wacky Bobber discloses a hookless buoyant body. Wacky Bobbers does not explicitly disclose the hookless buoyant body encloses a hollow cavity. 
However, Shell Bobbers discloses a hookless float (analogous art). Shell Bobbers further discloses a hookless buoyant body enclosing a hollow cavity (the interior of the shot gun shell is a hollow cavity). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the Wacky Bobbers float in view of the body of Shell Bobbers float by making the body hollow. One of ordinary skill in the art would be motivated to make the hookless buoyant body hollow so that the device requires less material (and is therefore cheaper) to manufacture.  



Regarding claim 12, the combination discloses the float of claim 11 as previously discussed. 
Wacky Bobber further discloses wherein the buoyant body has a conical shape (Fig 2). 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shotgun Shell Fishing Bobbers Shell Bobbers as applied to claim 11 above (see 35 USC 102 section), and further in view of Addicted Fishing (Easy How to Float Fishing Setup for Steelhead Trout and More Video available on YouTube at the following link: https://www.youtube.com/watch?v=aGdrY48SaEA).
Regarding claim 17, Shell Bobbers discloses the float of claim 1. 
Shell Bobbers does not explicitly disclose the float replaceably coupled to an artificial lure comprising a polymeric body. While Shell Bobbers does not explicitly disclose an artificial lure replaceably coupled to the float, this is the normal and logical manner that a float would be used during fishing.
Additionally, Addicted Fishing discloses a fishing float (analogous art). Addicted Fishing teaches a float replaceably coupled to an artificial lure comprising a polymeric body (pink worm replaceably coupled to the bobber; screen captures provided below).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach an artificial lure to the Shell Bobbers float as suggested and taught by Addicted Fishing. This would be done to present bait to the targeted fish and entice them to strike the bait assembly, thereby improving the effectiveness of the bait assembly. 


    PNG
    media_image3.png
    1017
    1300
    media_image3.png
    Greyscale

Fig 3. Addicted Fishing Float Set Up (Screen Capture taken from YouTube Video at 1:57)

    PNG
    media_image4.png
    1011
    1294
    media_image4.png
    Greyscale

Fig 4. Addicted Fishing Float Set Up (Screen Capture taken from YouTube Video at 1:59)


    PNG
    media_image5.png
    1003
    1300
    media_image5.png
    Greyscale

Fig 5. Addicted Fishing Float Set Up (Screen Capture taken from YouTube Video at 2:00)

    PNG
    media_image6.png
    1010
    1305
    media_image6.png
    Greyscale

Fig 5. Addicted Fishing Float Set Up (Screen Capture taken from YouTube Video at 2:03)

Regarding claim 18, the combination discloses the bait assembly of claim 17 as previously discussed. 
Shell Bobbers further discloses wherein the keeper comprises a screw extending longitudinally outwardly from the buoyant body (wire wound in a corkscrew configuration; Fig 1).  

Regarding claim 19, the combination discloses the bait assembly of claim 18 as previously discussed. 
Shell bobbers further discloses wherein the screw comprises a cork screw (wire wound in a corkscrew configuration; Fig 2). 

Regarding claim 20, the combination discloses the bait assembly of claim 19 as previously discussed. 
Shell bobbers further discloses wherein the keeper further comprises a pilot pin extending axially through the corkscrew (shaft extending through the wire; Fig 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644